



Exhibit 10.6


ANNEX I


[a2015felcorcolorlogo.jpg]


General Terms and Conditions Applicable to
Restricted Stock Award Made Pursuant to
FelCor’s 2014 Equity Compensation Plan



These General Terms and Conditions (these “General Terms”) shall apply to all
restricted stock awards made on or after January 1, 2016 under the 2014 Equity
Compensation Plan (the “Plan”) of FelCor Lodging Trust Incorporated (the
“Company”).


1.    Incorporation of the Plan. A copy of the Plan, as amended, is attached
hereto and hereby incorporated herein by reference, and all of the terms,
conditions and provisions contained therein shall be deemed to be terms,
conditions and provisions of these General Terms. All terms used herein that are
defined in the Plan shall have the meanings given them in the Plan.


2.    Restricted Period; Vesting; Withholding. Restricted Stock granted pursuant
hereto shall be issued and registered in the name of the recipient of the Award
(the “Grantee”), and the Grantee shall be entitled to vote the same (in person
or by proxy) and to receive all dividends and other distributions thereon unless
and until such Restricted Stock is forfeited as hereinafter provided. During the
period prior to the date the Restricted Stock granted pursuant hereto becomes
vested in the Grantee (the “Restricted Period”), the shares of Restricted Stock
shall be recorded on the register of restricted stock maintained by the
Company’s transfer agent. At such time, and from time to time, as shares of
Restricted Stock become vested in the Grantee and all obligations of the Grantee
hereunder and under the Plan with respect thereto shall have been fulfilled, the
restrictions set forth in the Restricted Stock Award (the “Award”) to which
these General Terms are attached and all forfeiture provisions set forth in the
Award, herein or in the Plan shall cease to be applicable to such Restricted
Stock, and the shares of Common Stock, then unrestricted, (“Vested Shares”)
shall be delivered by the Company to the Grantee. Restricted Stock granted
pursuant the Award, until the same becomes vested as herein provided, shall be
subject to certain restrictions and to forfeiture upon the occurrence of certain
events, all as set forth in the Award.
 
In connection with vesting Vested Shares, for purposes of satisfying applicable
income, employment and other required tax (“Payroll Tax”) withholding
requirements, the Company shall withhold that number of Vested Shares equal in
value to the statutory amount of related Payroll Tax payable in respect of such
Vested Shares. Notwithstanding the foregoing, Grantee may elect, at any time
prior to the vesting date, to have the Company withhold a different number of
Vested Shares, so long as such different number has a value that is neither less
than the minimum or more than the maximum statutory amount of Payroll Tax to be
paid in respect of Grantee’s earning Vested Shares. For purposes of this
Section 2, the value of




--------------------------------------------------------------------------------






Vested Shares on the vesting date shall be the fair market value of such shares,
determined exclusively by reference to the closing price as reported by the New
York Stock Exchange of shares of Common Stock on the vesting date (or the
nearest trading day preceding the vesting date if the vesting date is not a
trading day).


3.    Restrictions. During the Restricted Period applicable to any Restricted
Stock granted hereunder:


(a)    The Grantee shall not become vested as to any such Restricted Stock if,
(i) after taking into account for calculation purposes all of such Grantee’s
“applicable employee remuneration” other than under the Plan, the vesting of
such Restricted Stock would cause the Grantee’s “applicable employee
remuneration” to exceed $1,000,000 for such taxable year or (ii) the vesting
thereof would violate Federal or state securities laws;


(b)    The Restricted Stock and the right to vote the same and to receive
dividends thereon may not, except as otherwise provided in the Plan, be sold,
assigned, transferred, exchanged, pledged, hypothecated, or otherwise
encumbered, and no such sale, assignment, transfer, exchange, pledge,
hypothecation, or encumbrance, whether made or created by voluntary act of the
Grantee or by operation of law, shall be recognized by, or be binding upon, or
shall in any manner affect the rights of the Company pursuant the Award, these
General Terms or the Plan.


(c)    If the status of the Grantee as an Employee under the Plan shall
terminate for any reason other than (i) the death of the Grantee, (ii) the
Disability (as defined in the Plan) of the Grantee, or (iii) the retirement of
the Grantee at or after the age of 60, then, in that event, any Restricted
Shares outstanding shall, upon such termination, be forfeited by the Grantee to
the Company, without the payment of any consideration by the Company, and
neither the Grantee nor any of Grantee’s successors, heirs, assigns, or legal
representatives shall thereafter have any further rights or interest in the
Restricted Stock so forfeited, and the Company shall, at any time thereafter, be
entitled to effect the transfer of any Restricted Stock so forfeited into the
name of the Company;


(d)    If the status of the Grantee as an Employee under the Plan shall
terminate by reason of the death of the Grantee, the Disability of the Grantee
or the retirement of the Grantee at or after the age of 60, the Restricted
Period (and all restrictions set forth in this Section 3) with respect to all
Restricted Stock granted hereby shall be deemed to have expired as of the date
of such event;


(e)    If the Company (i) is not to be the surviving entity in any merger or
consolidation (or survives only as a subsidiary of another entity), (ii) sells
all or substantially all of its assets to any other person or entity (other than
a subsidiary of the Company) or (iii) is to be dissolved and liquidated, the
Restricted Period (and all restrictions set forth in this Section 3) with
respect to all Restricted Stock granted hereby shall be deemed to have expired
as of the date of next preceding such event;


(f)     Any shares of Restricted Stock eligible to become vested that do not
become so vested in accordance with these General Terms or as otherwise set
forth in the Award shall be forfeited and returned to the status of authorized
but unissued shares under the applicable Plan; and


2

--------------------------------------------------------------------------------







(g)    If a dispute should arise between the Company and the Grantee relating to
the rights, duties or obligations of the Grantee hereunder or under the Award or
the Plan with respect to any Restricted Stock granted pursuant to the Award,
such dispute shall be resolved by the determination of the Committee, acting in
good faith, which determination shall be final and binding upon the Company and
the Grantee, and pending such a determination and the resolution of all such
disputes to the reasonable satisfaction of the Committee, (i) all Restricted
Stock shall remain subject to all of the Restrictions set forth in this Section
3, regardless of any intervening expiration of the Restricted Period, and (ii)
any and all dividends payable upon any Restricted Stock shall be set aside and
withheld by the Company until all such disputes have been resolved to the
reasonable satisfaction of the Committee, at which time the accumulated
dividends then held by the Company shall be delivered (without interest thereon)
to the person entitled to receive the Restricted Stock upon which such dividends
were originally paid.


4.    RESTRICTIONS ON RESALE OF COMPANY COMMON STOCK. IF SHARES OF RESTRICTED
STOCK GRANTED PURSUANT TO THE AWARD HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, SUCH
SHARES OF RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED BY THE
GRANTEE ABSENT SUCH REGISTRATION, UNLESS AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY SHALL HAVE BEEN RECEIVED BY THE COMPANY TO THE EFFECT THAT SUCH
SALE, TRANSFER OR ASSIGNMENT WILL NOT BE IN VIOLATION OF THE SECURITIES ACT
OF1933, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, OR APPLICABLE
STATE SECURITIES LAWS. ANY CERTIFICATE ISSUED TO THE GRANTEE TO EVIDENCE
RESTRICTED STOCK GRANTED PURSUANT HERETO THAT IS NOT SO REGISTERED MAY BEAR A
LEGEND TO THE FOREGOING EFFECT.


5.    Notices. All notices, surrenders and other communications required or
allowed to be made or given in connection with the Award, the grant of
Restricted Stock thereunder and/or as contemplated by these General Terms shall
be in writing, shall be effective when received and shall be hand delivered or
sent by registered or certified mail (i) if to the Company, to FelCor Lodging
Trust Incorporated, 545 E. John Carpenter Frwy., Suite 1300, Irving, Texas
75062, Attention: General Counsel; or (ii) if to the Grantee, to the Grantee at
the address set forth beneath Grantee’s signature on the Award, or to such other
address as to which Grantee may have notified the Company pursuant to this
Section 5.


6.    Binding Effect. The Award, including these General Terms, shall bind and,
except as specifically provided in the Plan, the Award and these General Terms,
shall inure to the benefit of, the respective Successors, heirs, legal
representatives and assigns of the Company and Grantee.


7.    Governing Law. The Award and the rights of all persons claiming thereunder
shall be construed and determined in accordance with the laws of the State of
Maryland.








3